Citation Nr: 1501887	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-37 002	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.
 
These matters come before the Board of Veterans' Appeals (the Board) from March 2008 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in August 2010.  A transcript of that proceeding has been associated with the claims file.

In December 2012, the service connection claim for a lumbar spine disability was remanded for additional development.  That development having been completed, the matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's current degenerative joint disease (DJD) of the back was first diagnosed more than one year after separation from service, and is not etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this matter in December 2012.  The Board specifically instructed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a spine examination, to include specifically addressing the Veteran's lay evidence of having continuous back pain since service, and to readjudicate the claim.  Subsequently, the Veteran was afforded a VA spine examination in February 2013, and his claim was readjudicated in a March 2013 Supplemental Statement of the Case.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a letter from VA dated in November 2007 notified the Veteran of all five elements of a service connection claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran's service treatment records, VA medical records, and private medical records are in the claims file.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

The AOJ provided the Veteran VA examinations in February 2008 and February 2013.  Together, the examination reports are thorough and supported by the other evidence of record.  As will be discussed in greater detail below, the examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted an evaluation of the Veteran such that the Board can render an informed determination.  The Board, therefore, concludes that the examination reports are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

During the Veteran's August 2010 Travel Board hearing, the VLJ explained the issue on appeal, the hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative demonstrated that each had actual knowledge of the elements necessary to substantiate the Veteran's claim.  Moreover, the VLJ held the record open for an additional 60 days so the Veteran could submit a positive nexus opinion.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Analysis

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a) (2014).  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.

Because DJD, i.e., arthritis, is defined as a chronic disease in 38 C.F.R. § 3.309(a) (2014), the provisions of subsection 3.303(b) for chronic disabilities apply, and a claim for this disability may be established by evidence of a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-39.  Conversely, degenerative disc disease (DDD) is not identified in § 3.309(a) (2014).

In the instant case, there is no presumed service connection because the Veteran's DJD did not manifest to a compensable degree within one year of service.

In the absence of presumptive service connection, in order to establish service connection for the claimed disabilities, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).


When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran contends that he has a spine disability that is etiologically related to his period of active duty service.

The Veteran has current diagnoses of DJD of the lumbar spine and DDD of the lumbosacral spine.  Therefore, he has met the first Hickson element.

As to the second Hickson element, in a June 2007 statement, the Veteran reported that he injured his back in service when vehicle he was riding in nearly overturned.  Service treatment records from July and August 1970 show the Veteran complained of low back pain and was diagnosed with a lumbar strain.  Contemporaneous examinations and x-rays were noted to be negative, and the Veteran was directed to continue with strengthening exercises.  The Veteran's February 1971 separation examination indicated clinical evaluation of his spine was normal, and the Veteran explicitly denied any back trouble on his contemporaneous report of medical history.  Accordingly, the second Hickson element is met.

As to the third Hickson element, evidence of a nexus link between the Veteran's current disability and his in-service injury, there are several opinions of record.
The February 2008 VA examiner opined that the Veteran's spine disability was less likely as not related to service.  The examiner's rationale was simply that the Veteran's claims file contained no indications of treatment from 1970 to 1997, and that the only evidence of a continuity of symptoms was the Veteran's report.

The Veteran submitted an opinion from Dr. M. M. L. in September 2010.  Dr. M. M. L. stated that the Veteran had chronic low back pain probably secondary to a long time injury that happened in service.  No basis for the opinion was provided.

The February 2013 VA examiner noted the Veteran's reports of back pain since 1969, when he began having intermittent low back pain which continued during and since service.  The Veteran also reported that he went to a chiropractor in 1975 or 1976, and continued to seek chiropractic help over the years.  The Veteran indicated the problem had been constant for the past 10 to 11 years.

After evaluating the Veteran, the examiner opined that the Veteran's current spine disability was not related to service, including his in-service complaints.  The examiner explained that based on a review of the medical records, medical literature, and his clinical experience as a neurologist, the Veteran had strain-like symptoms for a one month period during service beginning in July 1970.  He added that there was no evidence of a chronic low back condition in service, and that the strain-like symptoms the Veteran experienced appeared to resolve since there were no other notes suggesting a continued back problem from mid-August 1970 until separation in April 1971.  The examiner also noted the Veteran's denial of back problems on his separation examination.  The examiner considered the Veteran's assertion that he had a chronic back problem since service that eventually became constant, but observed that the record contained no documentation for many years following separation that supported the existence of a chronic problem.  The examiner noted the Veteran's post-service employment as a migrant laborer for 6 years and as a machine operator for 30 years.  Based on this employment history, the examiner reasoned that the Veteran's present degenerative disease of the lumbosacral spine was much more likely related to his age and work during the 36 years following service than to his complaints for a one month period during his active duty service.

The Board finds that the February 2008 opinion is entitled to little probative value.  Specifically, the examiner readily discounted the Veteran's statements regarding his symptoms since service.  See Dalton v. Shinseki, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's reports of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  Moreover, the examiner's opinion is conclusory in nature and provided little explanatory support.

Similarly, the opinion of Dr. M. M. L. is afforded little probative value as Dr. M. M. L. provided no basis for his conclusion that the Veteran's spine disability was related to service.  Nieves- Rodriguez, 22 Vet. App. 295.

However, the Board finds the February 2013 opinion to be of significant probative value.  The examiner reviewed the Veteran's medical history, considered his statements regarding the continuity of symptoms since service, and supported his conclusion with a reasoned explanation regarding the etiology of the Veteran's current spine disability.

The Board notes that the examiner did not explicitly state he had considered the Veteran's contentions that his in-service duties including heavy lifting, wearing a heavy backpack, performing land mine sweeps, and running into holes.  Nevertheless, the examiner considered the Veteran's period of service and post-service history in reaching his conclusion that the Veteran's spine disability was more likely related to post-service employment than active duty.  The Board therefore finds the opinion probative.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (noting the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (finding medical reports must be read as a whole and in the context of the evidence of record).

The Board considered the statements of the Veteran and his wife that he had spine problems since service and that his present disability is the result of his military service.  See Hearing Transcript, pp. 6, 8; see also November 2008 VA Form 9.  The Veteran and his wife are competent to report sensory or observed symptoms, and their testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, neither individual as lay persons has been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his lumbar spine disability and his military service.  Thus, their statements regarding any such link are not competent.  See Jandreau, 492 F.3d at 1377.

In sum, the Board finds that the preponderance of the evidence is against the claim; therefore, the benefit-of-the-doubt rule does not apply.  The claim for service connection for a lumbar spine disability must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.


REMAND

The Veteran requested a videoconference hearing in his August 2014 VA Form 9.  No videoconference hearing was scheduled.  As the Veteran has not been afforded a hearing as he requested, it is appropriate to remand this matter for due process reasons.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a videoconference hearing with a VLJ in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


